People v Rucano (2015 NY Slip Op 05704)





People v Rucano


2015 NY Slip Op 05704


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2011-01960
 (Ind. No. 270/09)

[*1]The People of the State of New York, respondent,
vAnthony Rucano, appellant.


Lynn W. L. Fahey, New York, N.Y. (Warran S. Landau and Alex Donn of counsel), for appellant, and appellant pro se.
Daniel L. Master, Jr., Acting District Attorney, Staten Island, N.Y. (Morrie I. Kleinbart and Paul M. Tarr of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered January 21, 2011, convicting him of rape in the first degree, criminal sexual act in the first degree, attempted rape in the first degree, assault in the second degree, assault in the third degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05[2]; People v Hawkins, 11 NY3d 484, 492). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that he was deprived of a fair trial by certain of the prosecutor's summation remarks is unpreserved for appellate review (see CPL 470.05[2]). In any event, the prosecutor's comments did not deprive the defendant of a fair trial, as the challenged remarks were responsive to the defense summation (see People v Galloway, 54 NY2d 396, 399).
There is no merit to the defendant's contention that he was deprived of the constitutional right to effective assistance of counsel (see Strickland v Washington, 466 U.S. 668; People v Benevento, 91 NY2d 708, 712-713).
The defendant's remaining contentions, including those raised in his pro se [*2]supplemental brief, are unpreserved for appellate review and, in any event, without merit.
MASTRO, J.P., CHAMBERS, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court